Exhibit POWER OF ATTORNEY The undersigned directors and officers of Brunswick Corporation, a Delaware corporation (the “Company”), do hereby nominate, constitute and appoint Dustan E. McCoy, Peter B. Hamilton, Lloyd C. Chatfield II and Jennifer L. Dressler, and each of them individually, the true and lawful attorney or attorneys of the undersigned, with power to act with or without the other and with full power of substitution and resubstitution, to execute in the name and on behalf of the undersigned as directors and officers of the Company, the Annual Report of the Company on Form 10-K for the fiscal year ended December 31, 2008 and any and all amendments thereto; and each of the undersigned hereby ratifies and approves all that said attorneys or any of them shall do or cause to be done by virtue hereof. IN WITNESS WHEREOF, each of the undersigned has executed this Power of Attorney in one or more counterparts on the date set opposite his or her name. Capacity Signature Date Chairman of the Board, Chief Executive Officer (Principal Executive Officer) and Director /s/ DUSTAN E. MCCOY Dustan E. McCoy February 3, 2009 Director /s/ NOLAN D. ARCHIBALD Nolan D. Archibald February 3, 2009 Director /s/ ANNE E. BÉLEC Anne E. Bélec February 3, 2009 Director /s/ JEFFREY L. BLEUSTEIN Jeffrey L. Bleustein February 3, 2009 Director /s/ MICHAEL J. CALLAHAN Michael J. Callahan February 3, 2009 Director /s/ CAMBRIA W. DUNAWAY Cambria W. Dunaway January 29, 2009 Director /s/ MANUEL A. FERNANDEZ Manuel A. Fernandez February 3, 2009 Director /s/ GRAHAM H. PHILLIPS Graham H. Phillips February 3, 2009 Director /s/ RALPH C. STAYER Ralph C. Stayer January29, 2009 Director /s/ J. STEVEN WHISLER J. Steven Whisler February 3, 2009 Director /s/ LAWRENCE A. ZIMMERMAN Lawrence A. Zimmerman February 3, 2009
